The opinion of the court was delivered by
Royce, J.
The sufficiency of the defendant’s justification depends upon the validity of the tax assessed against the plaintiff. The tax was voted by the district in 1874, and to be assessed on the grand list of 1872. No. 38, Acts of 1868, under which the district claimed the right to assess the tax on the list of 1872, conferred no such right. It provides that no division, alteration, or enlargement of the limits, or the uniting of any school districts in this state, heretofore made, or hereafter to be made, shall have the effect to dissolve or merge said district or districts, until all debts and liabilities due from and to such district or districts so divided, enlarged, or united, shall have been fully settled and paid, and saves rights of action in favor of and against such districts, and continues in office the officers of such district in office at the time of the alteration, with all necessary powers for calling-district meetings, levying, assessing, and collecting taxes to pay liabilities, and closing up the concerns of such district, and for *9those purposes only. The obvious intent and meaning of that act is, to confer upon the officers of such district the same powers, for the purposes named in it, as they possessed before its alteration. No additional powers are conferred. So that in the assessment and levying of taxes, they are to be governed by the same rules that would have been applicable to them before any alteration was made.
The law in force at the time the tax was voted, (Acts of 1872, No. 8,) required that all school-district taxes voted on the first day of April, or at any time thereafter within one year, should be assessed on the grand list to be completed on the 15th of May. The district could not vote a tax to be assessed upon any other list than the one designated by law as the basis for taxation. Collamer v. Drury, 16 Vt. 574; Capron v. Raistrick, 44 Vt. 515 ; Alger v. Curry, 88 Vt. 382. The attempted justification of the defendant fails for the reason that the tax was wrongfully assessed on the list of 1872.
Judgment reversed, and judgment for plaintiff for $12.50 damages, and costs.